DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-13 are pending and have been examined in this application. 
This communication is the first action on the merits.

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1, line 12 states “…by an insert injection molding”. The claim should be amended to state –by insert injection molding—
Claim 6, line 2 states “…by the insert injection molding…”. The claim should be amended to state –by insert injection molding—
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hatsutori (JP 2007218312) in view of Kameda (JP 10122293).
Regarding Claim 1, Hatsutori discloses a top mount assembly comprising: an upper plate (56) having a first bushing accommodation portion (see 62) formed to protrude upward (see fig. 1) at a center portion; a lower plate (58) disposed below the upper plate and having a second bushing accommodation portion (see 70) formed to protrude downward (see fig. 1) at a center portion; a rubber bushing (see 80) accommodated in an accommodation space (fig. 1; see 62 and 70) defined by the first bushing accommodation portion and the second bushing accommodation portion when the upper plate and the lower plate are coupled to each other (see fig. 1); a plurality of bolts (76; machine translation of Hatsutori; Paragraph [0027]) coupled (see 66, 72) to the lower plate and the upper plate so as to protrude upward (see fig. 1) from the upper plate; an upper housing (90 and the upper shell of 106; Pars [0037] and [0040]) integrally coupled (Par [0035]; 90 injection molded with 58) to the lower plate by an insert injection molding; a lower housing (the lower shell of 106) coupled (see fig. 1) to the upper housing from below the upper housing; and a bearing (see 106) interposed (see fig. 1) between the upper housing and the lower housing such that the lower housing is rotated relative to the upper housing.
However, Hatsutori does not disclose that the upper housing is also integrally coupled to the plurality of bolts below the lower plate by insert injection molding.
Kameda teaches a top mount assembly (see fig. 3) comprising a plate (3), a bolt (9), and a housing (see 4, 7), wherein the housing is integrally connected to the plate and the bolt by insert injection molding (machine translation of Kameda; Pars [0020] and [0026]-[0027]).
As such, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the upper housing of Hatsutori in view of the teachings of Kameda, such that during the insert injection molding process of the upper housing, the upper housing was formed to be integrally coupled to the plurality of bolts below the lower plate, as by doing so, the connection between the upper housing, the upper and lower plates, and the plurality of bolts would be reinforced, ensuring that the top mount assembly would remain intact and not separate during large rebounds occurring when a vehicle comprising the top mount assembly encountered large potholes. 

Regarding Claim 7, Hatsutori, as modified, discloses the top mount assembly, wherein the bolt (76) comprises: a head portion (76; see the portion below the lower plate 58) disposed below the lower plate; a fitting portion (76; see the portion fitted within the upper and lower plates 56, 58) fitted to the lower plate and the upper plate; and a threaded portion (76; see the portion threaded to 78) protruding upward from the upper plate.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hatsutori (JP 2007218312) in view of Kameda (JP 10122293) as applied to claims 1 and 7 above, and further in view of Inoue et al. (JP 4963401).
Regarding Claim 2, Hatsutori, as modified, discloses the top mount assembly, wherein the lower plate (Hatsutori; 58) comprises a holding portion (see 100) formed along a circumferential direction of the second bushing accommodation portion (see 70).
However, Hatsutori, as modified, does not disclose that the lower plate comprises a plurality of holding portions formed to be arranged at regular intervals along a circumferential direction of a second bushing accommodation portion.
Inoue et al. teaches a top mount assembly comprising an upper (38) and lower (40) plate, and first (see 44) and second (see 52) bushing (see 70) accommodation portions, wherein a plurality (machine translation of Inoue et al.; Par [0024]) of holding portions (72) are formed to be arranged at regular intervals along a circumferential direction of a second bushing accommodation portion.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the lower plate of Hatsutori, as modified, in view of the teachings of Inoue et al., such that the lower plate comprised a plurality of holding portions circumferentially arranged around the second bushing accommodation portion, as by doing so, the extra holding portions would allow for more of the anchor portions 104 of the upper housing to be in contact with the lower plate, further fixing the connection between the lower plate and the upper housing (Hatsutori; Par [0046]).
  
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatsutori (JP 2007218312) in view of Kameda (JP 10122293) as applied to claims 1 and 7 above, and further in view of Matsumura (US 20120292149).
Regarding Claim 5, Hatsutori, as modified, discloses the top mount assembly, comprising the plurality of bolts (Hatsutori; 76) coupled to the lower plate (58).
However, Hatsutori, as modified, does not disclose that the plurality of bolts are coupled to the lower plate by being press-fitted to the lower plate from below the lower plate, and the upper plate is press-fitted to the plurality of bolts which are press-fitted to the lower plate.
Matsumura teaches a top mount assembly, wherein an attachment bolt (76) is attached to a lower plate (66), the attachment bolt comprising a serrated portion (78) that is press-fitted to the lower plate.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the plurality of bolts of Hatsutori, as modified, in view of the teachings of Matsumura, such that the plurality of bolts had a serrated portion, and the bolts were press-fitted to the lower plate from below the lower plate, and the upper plate was press-fitted to the bolts as well, as by doing so, the press-fitted coupling between the upper and lower plates would ensure that the upper and lower plates of the top mount assembly would not disassemble when facing high rebounding forces acting on the suspension of the vehicle equipped with the top mount assembly. 

Regarding Claim 6, Hatsutori, as modified, discloses the top mount assembly, wherein the upper housing (Hatsutori; 90 and the upper shell of 106) is integrally coupled (Par [0035]; 90 injection molded with 58) to the lower plate (58) and the plurality of bolts (76, as modified; see Kameda, fig. 2 and Pars [0020] and [0026]-[0027]) by the insert injection molding in a state in which the plurality of bolts are fitted (Hatsutori; see fig. 1, as modified) to the lower plate.

Regarding Claim 8, Hatsutori, as modified, discloses the top mount assembly, and the bolt comprising the head portion (Hatsutori; see 76), the fitting portion (see 76), and the threaded portion (see 78).
However, Hatsutori, as modified, does not disclose that a diameter of the fitting portion is larger than a diameter of the threaded portion.
Matsumura teaches a top mount assembly, wherein an attachment bolt (76) is attached to a lower plate (66), the attachment bolt comprising a head portion (80), a fitting portion (78), and a threaded portion (fig. 3; see 76), wherein a diameter (see fig. 2; the serrations of the bolt being wider than the threaded portion) of the fitting portion is larger than a diameter of the threaded portion.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the plurality of bolts of Hatsutori, as modified, in view of the teachings of Matsumura, such that the plurality of bolts had a serrated portion on the fitting portion, the diameter of the fitting portion being larger than the diameter of the threaded portion, as by doing so, the serrated coupling between the upper and lower plates would ensure that the upper and lower plates of the top mount assembly would not disassemble when facing high rebounding forces acting on the suspension of the vehicle equipped with the top mount assembly. 

Allowable Subject Matter
Claims 3-4 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616